Title: To George Washington from Timothy Pickering, 16 August 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State Augt 16. 1796.
        
        Expecting from Mr Blodget an improved design for a mediterranean passport, I delayed putting the one he sent me, & which I had the honor to lay before you, into the hands of the engraver. But receiving nothing more from him, I shewed his original design to Mr Wolcott & Mr McHenry who both approved of it, with some little alterations. The engraving has proved a more tedious work than I had imagined, so that I have obtained the first impressions not till to-day. There will be no difficulty in transmitting the passports to reach the remotest ports by the first of September (from which day the law requires their being issued) except those of Charleston and Savannah. And to gain time with respect to these, I shall dispatch a person in the stage to-morrow, to meet you with a few passports, to be completed by your signature; after which the Bearer will forward them in the mail for Charleston and Savannah—that mail which is but the continuation of the one which will leave Philadelphia to-morrow-morning. I shall prepare others to be sent by water to those ports. The whole number of passports committed to the Bearer is twenty four. They are necessary only for those vessels which go to Europe or elsewhere in the other hemisphere. I am most respectfully, sir, your obt servt
        
          Timothy Pickering.
        
       